Exhibit 10.3

AMENDMENT NO. 1 TO THE
TRANSATLANTIC HOLDINGS, INC. PARTNERS PLAN

          This AMENDMENT NO. 1 TO THE TRANSATLANTIC HOLDINGS, INC. PARTNERS PLAN
(“Amendment No. 1”).

          WHEREAS, Transatlantic Holdings, Inc. (“TRH”) previously established
the Transatlantic Holdings, Inc. Partners Plan (the “Plan”) for the benefit of
certain employees of TRH; and

          WHEREAS, the Committee responsible for administering the Plan desires
to amend the Plan to provide for the vesting of Performance RSUs (as defined in
the Plan) upon certain terminations of employment by the Company without Cause
or by the Executive for Good Reason following a Change in Control (as defined
below).

          NOW THEREFORE, the Plan is hereby amended to:

                    1. Add thereto the following Section 7 and renumber the
provisions following such Section 7, accordingly:

7. VESTING UPON CERTAIN TERMINATIONS FOLLOWING A CHANGE IN CONTROL.

                    (A) Unless otherwise provided in an award agreement, if a
Participant’s employment is terminated by the Company without “Cause” (as
defined below) or by the Participant for “Good Reason” (as defined below) within
twenty four (24) months following a Change in Control (i) all outstanding earned
Performance RSUs that have not yet become fully vested pursuant to Section 5
shall immediately become vested upon such termination of employment and (ii) a
pro rata portion of all Performance RSUs with respect to which the applicable
Performance Period has not yet been completed shall vest, such pro rata portion
being equal to the product of (x) and (y), where (x) is the number of earned
Performance RSUs determined as follows; (1) each such Performance Period shall
be deemed to end on the last day of the calendar month preceding such
termination of employment, (2) Book Value per Share will be determined as of the
end of such calendar month and (3) the Growth in Book Value per Share over such
shortened Performance Period shall be annualized and measured against the
applicable targets established for such Performance Period and (y) is a
fraction, the numerator of which is the number of whole calendar months in such
shortened Performance Period and the denominator of which is twenty-four (24).

                    (B) Definitions. For purposes of this Section 7,

                              (a) “Cause” shall mean, whether occurring prior
to, or on or after the date hereof:

                                        (1) a Participant’s failure to perform
substantially his or her duties with the Company or any subsidiary of the
Company (other than any such failure resulting from his or her incapacity due to
physical or mental illness);

                                        (2) a Participant’s malfeasance or
misconduct;

                                        (3) a Participant’s knowing and material
violation of a provision of the Company’s Code of Conduct or the Director,
Executive Officer and Senior Financial Officer Code of Business Conduct and
Ethics, as such codes of conduct may be in effect from time to time, or other
policies regarding behavior of employees; or

                                        (4) the conviction of, or entry of a
plea of guilty or no contest by a Participant with respect to, a felony or any
lesser crime of which fraud or dishonesty is a material element.

                              (b) “Change in Control” shall mean the occurrence
of any of the following:

                                        (1) A transaction as a result of which
American International Group, Inc. (“AIG”) ceases to have “Beneficial Ownership”
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of at
least thirty percent (30%) or more of the Company’s Shares.

--------------------------------------------------------------------------------



                                        (2) An acquisition (other than directly
from the Company) of any voting securities of the Company (the “Voting
Securities”) by any Person immediately after which such Person has Beneficial
Ownership of more than thirty percent (30%) of (i) the then-outstanding Shares
or (ii) the combined voting power of the Company’s then-outstanding Voting
Securities; provided, however, that in determining whether a Change in Control
has occurred pursuant to this paragraph (a), the acquisition of Shares or Voting
Securities in a Non-Control Acquisition (as hereinafter defined) shall not
constitute a Change in Control. A “Non-Control Acquisition” shall mean an
acquisition by (i) an employee benefit plan (or a trust forming a part thereof)
maintained by (A) the Company or (B) any corporation or other Person the
majority of the voting power, voting equity securities or equity interest of
which is owned, directly or indirectly, by the Company (for purposes of this
definition, a “Related Entity”), (ii) the Company or any Related Entity, (iii)
any Person in connection with a Non-Control Transaction (as hereinafter defined)
or (iv) by AIG;

                                        (3) the individuals who, as of October
3, 2008 are members of the Board (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board; provided, however, that if either
the election of any new director or the nomination for election of any new
director by the Corporation’s stockholders was approved by a vote of at least a
majority of the Incumbent Board prior to such election or nomination, such new
director shall be considered as a member of the Incumbent Board; provided
further, however, that no individual shall be considered a member of the
Incumbent Board if such individual initially assumed office as a result of
either an actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board (a “Proxy Contest”) including by reason
of any agreement intended to avoid or settle any Election Contest or Proxy
Contest.

                                        (4) The consummation of a merger,
consolidation or reorganization (x) with or into the Company or (y) in which
securities of the Company are issued (a “Merger”), unless such Merger is a
“Non-Control Transaction.” A “Non-Control Transaction” shall mean a Merger in
which:

                                                  a. the shareholders of the
Company immediately before such Merger own directly or indirectly immediately
following such Merger at least a majority of the combined voting power of the
outstanding voting securities of (1) the corporation resulting from such Merger
(the “Surviving Corporation”), if fifty percent (50%) or more of the combined
voting power of the then outstanding voting securities by the Surviving
Corporation is not Beneficially Owned, directly or indirectly, by another Person
(a “Parent Corporation”) or (2) if there is one or more than one Parent
Corporation, the ultimate Parent Corporation;

                                                  b. the individuals who were
members of the Incumbent Board immediately prior to the execution of the
agreement providing for such Merger constitute at least a majority of the
members of the board of directors of (1) the Surviving Corporation, if there is
no Parent Corporation, or (2) if there is one or more than one Parent
Corporation, the ultimate Parent Corporation; and

                                                  c. no Person other than (1)
the Company or another corporation that is a party to the agreement of Merger,
(2) any Related Entity, (3) any employee benefit plan (or any trust forming a
part thereof) that, immediately prior to the Merger, was maintained by the
Company or any Related Entity, or (4) any Person who, immediately prior to the
Merger, had Beneficial Ownership of fifty percent (50%) or more of the then
outstanding Shares or Voting Securities, has Beneficial Ownership, directly or
indirectly, of fifty percent (50%) or more of the combined voting power of the
outstanding voting securities or common stock of (x) the Surviving Corporation,
if there is no Parent Corporation, or (y) if there is one or more than one
Parent Corporation, the ultimate Parent Corporation.

                                        (5) A complete liquidation or
dissolution of the Company.

                                        (6) The sale or other disposition of all
or substantially all of the assets of the Company and its Subsidiaries taken as
a whole to any Person (other than (x) a transfer to a Related Entity or (y) the
distribution to the Company’s shareholders of the stock of a Related Entity or
any other assets).

                              (c) “Good Reason” shall mean:

                                        (1) a diminution in a Participant’s
duties or responsibilities such that they are (or the assignment to the
Participant of any duties or responsibilities that are) inconsistent in any
material and adverse respect with the Participant’s then title or offices;

--------------------------------------------------------------------------------



                                        (2) a diminution in a Participant’s
titles or offices (including, if applicable, membership on the Board of
Directors of the Company (the “Board”)) that is material and adverse to the
Participant;

                                        (3) a material reduction by the Company
in a Participant’s rate of annual base salary; or

                                        (4) a material reduction by the Company
in a Participant’s annual target bonus opportunity.

                    Notwithstanding the foregoing, a termination for Good Reason
shall not have occurred unless (a) the Participant gives written notice to the
Company of termination of employment within thirty (30) days after he or she
first becomes aware of the occurrence of the circumstances constituting Good
Reason, specifying in detail the circumstances constituting Good Reason, and the
Company has failed within thirty (30) days after receipt of such notice to cure
the circumstances constituting Good Reason, and (b) the Participant’s
“separation from service” (within the meaning of Code section 409A) occurs no
later than two years following the initial existence of one or more of the
circumstances giving rise to Good Reason.

                    2. Add the following sentence to the end of Section 8(e):

                    “In connection with any such transaction in which the TRH
common stock is increased, decreased or exchanged for other shares (including
shares of another entity), cash or other property, then, unless otherwise set
forth in the agreement providing for such transaction, each Performance RSU
shall be adjusted so that for each share of TRH common stock subject to the
Performance RSU, the Performance RSU will instead be in respect of the same
number and kind of shares, cash or property that each holder of a share of TRH
common stock was entitled to receive in the transaction in respect of such
share. After any adjustment made pursuant to this Section 8E, the number of
shares of TRH common stock or other securities subject to each outstanding
Performance RSU shall be rounded down to the nearest whole number.”

--------------------------------------------------------------------------------